                                        EXHIBIT A

                              6-Year Fraudulent Conveyances

Mullaney Salary and Bonus Payments
     Payment Date                       Payment Type          Amount
Dec-11                Salary                                     275,000.00
Jan-12                Salary                                      24,583.00
Feb-12                Salary                                      24,583.00
Mar-12                Salary                                      24,583.00
Apr-12                Salary                                      24,583.00
May-12                Salary                                      24,583.00
Jun-12                Salary                                     214,583.00
Jul-12                Salary                                      39,583.00
Aug-12                Salary                                      39,583.00
Sep-12                Salary                                      39,583.00
Oct-12                Salary                                      18,750.00
Jan-13                Salary                                     136,083.00
Feb-13                Salary                                      39,583.00
Mar-13                Salary                                      39,583.00
Apr-13                Salary                                      39,583.00
May-13                Salary                                      39,583.00
Jun-13                Salary                                      39,583.00
Jul-13                Salary                                      39,583.00
Jul-13                Bonus                                      250,000.00
Aug-13                Salary                                      39,583.00
Sep-13                Salary                                      39,583.00
Oct-13                Salary                                      22,250.00
Jan-14                Salary                                     136,083.00
Feb-14                Salary                                      39,583.00
Mar-14                Salary                                      39,583.00
Apr-14                Salary                                     189,583.00
Jul-14                Bonus                                      250,000.00
May-15                Salary                                      50,000.00
Jun-15                Salary                                     425,000.00
Jan-15                Salary                                      39,583.00
Feb-15                Salary                                      30,583.00
Jul-15                Bonus                                      200,000.00
Jun-16                Salary (per Employment Agreement)          475,000.00
Jul-16                Bonus (per Employment Agreement)           250,000.00
TOTAL                                                          3,599,992.00
Life Insurance Premium Payments
      Payment Date                        Payment Type                      Amount
11/12/2014            The US Life Insurance Co.                                 3,735.00
10/26/2015            The US Life Insurance Co.                                   326.81
11/14/2015            The US Life Insurance Co.                                   326.81
12/11/2015            The US Life Insurance Co.                                   326.81
01/14/2016            The US Life Insurance Co.                                   326.81
02/13/2016            The US Life Insurance Co.                                   326.81
03/12/2016            The US Life Insurance Co.                                   326.81
03/18/2016            Lincoln National Life Insurance Company                   4,945.03
09/20/2016            Lincoln National Life Insurance Company                   4,945.03
TOTAL                                                                           6,579.08

Other Expenses
    Payment Date                         Ledger Note                        Amount
                      Reimbursement of personal expense on AmEx card
10/08/2014            10/2/14                                                   5,994.40
12/31/2014            Reimbursed personal expense                                 180.00
08/15/2016            Reimbursed out of pocket expenses                         2,194.00
                      Payment of personal legal bill taken as a deduction
8/16/2016             from salary                                                 378.63
                      Payment of personal travel expense taken as a
10/19/2016            deduction from salary                                     8,333.33
                      Payment of personal expense taken as a deduction
10/31/2016            from salary                                                 500.00
TOTAL                                                                          11,585.96

American Express Expenses
 Payment Date Range                    Payment Type                         Amount
12/28/2012 -
12/27/2013            American Express                                        154,595.35
12/28/2013 -
12/23/2014            American Express                                        129,728.57
12/24/2014 -
12/27/2015            American Express                                        133,955.42
12/28/2015 -
12/27/2016            American Express                                        117,315.62
TOTAL                                                                         535,594.96

Mullaney Legal Fees
    Payment Date                    Law Firm / Ledger Note                  Amount
12/31/2012            Kaplan & Levenson P.C. / ST complaint                     2,115.50
1/8/2013              Copilevitz & Canter, LLC / ST complaint                   2,250.00

1/13/2013             Kaplan & Levenson P.C. /Professional services ST            309.00
2/26/2013    Jones Day / Legal services through Jan. 31, 2013        34,625.00

3/20/2013    Jones Day / ST vs Mullaney through Feb. 28, 2013        17,437.84
4/16/2013    Jones Day / ST vs Mullaney                              11,308.64
5/14/2013    Jones Day / ST vs Mullaney                              34,559.72
6/18/2013    Jones Day / Professional services May 13                46,604.14
7/25/2013    Kravet & Vogel, LLP / ST vs Ferris                       8,024.00
             Kravet & Vogel, LLP / July 13 ST vs Ferris - Subpoena
8/12/2013    Dispute                                                 17,864.78

8/15/2013    Jones Day / Legal services through July 31, 2013        17,376.35
8/21/2013    Jones Day                                               82,053.76

9/11/2013    Jones Day / Legal services through Aug. 31, 2013         1,392.00
             Kravet & Vogel, LLP / Aug.13 ST vs Ferris - Subpoena
9/20/2013    Dispute                                                  8,212.13
             Kravet & Vogel, LLP / Sep.13 ST vs Ferris - Subpoena
10/21/2013   Dispute                                                  1,482.34
             Kravet & Vogel, LLP / Oct.13 ST vs Ferris - Subpoena
11/21/2013   Dispute                                                  1,020.00
             Kravet & Vogel, LLP / Nov.13 ST vs Ferris - Subpoena
12/03/2013   Dispute Appeal                                          14,478.03
             Kravet & Vogel, LLP / Dec.13 ST vs Ferris - Subpoena
1/13/2014    Dispute Appeal                                           3,570.84
             Kaplan Kravet & Vogel P.C. / Jan.14 Mullaney
1/31/2014    Subpoena ST v Ferris                                      377.75

2/28/2014    Kaplan Kravet & Vogel P.C. / Feb.14 ST vs Mullaney       4,216.00
             Kaplan Kravet & Vogel P.C. / Feb.14 Mullaney
2/28/2014    Subpoena ST v Ferris                                      485.04

3/31/2014    Kaplan Kravet & Vogel P.C. / Mar.14 ST vs Mullaney         50.50

4/30/2014    Kaplan Kravet & Vogel P.C. / Apr.14 ST vs Mullaney        510.00
             Kaplan Kravet & Vogel P.C. / May 14 Mullaney
5/31/2014    Subpoena ST v Ferris                                      238.00

5/31/2014    Kaplan Kravet & Vogel P.C. / May 14 ST vs Mullaney        676.25
             Kaplan Kravet & Vogel P.C. / Jun. 14 Mullaney
6/30/2014    Subpoena ST v Ferris                                      374.00

6/30/2014    Kaplan Kravet & Vogel P.C. / Jun. 14 ST vs Mullaney      1,115.38
7/31/2014    Kaplan Kravet & Vogel P.C. / ST vs Mullaney              1,703.00
             Kaplan Kravet & Vogel P.C. / Mullaney subpoena ST
7/31/2014    vs Ferris                                                1,423.75
8/31/2014    Kaplan Kravet & Vogel P.C. / ST vs Mullaney                136.00
10/31/2014          Kaplan Kravet & Vogel P.C. / ST vs Mullaney                 580.72
11/30/2014          Kaplan Kravet & Vogel P.C. / ST vs Mullaney                 272.00
11/30/2014          Kaplan Kravet & Vogel P.C. / ST vs Ferris                   408.00
2/28/2015           Kaplan Kravet & Vogel P.C. / ST vs Mullaney               1,972.00
                    Kaplan Kravet & Vogel P.C. / Mullaney Subpoena ST
2/28/2015           vs Ferris                                                 1,598.00

7/31/2016           Kaplan Kravet & Vogel P.C. / "One Smile at a Time"          378.63
TOTAL                                                                     321,199.09

TOTAL FOR ALL CATEGORIES                                                 $4,474,951.09
